                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               CHARLESTON


UNITED STATES OF AMERICA

v.                                          CRIMINAL NO. 2:19-cr-00235

JULIE M. WHEELER



                    UNITED STATES SENTENCING MEMORANDUM

       The United States of America, by Erik S. Goes, Assistant

United States Attorney for the Southern District of West Virginia,

offers the following Sentencing Memorandum in anticipation of

defendant’s sentencing, presently scheduled for June 17, 2020 at

10:00 a.m.

                         OFFENSE AND RELEVANT CONDUCT

       The Revised Presentence Investigation Report (“PSR”) sets the

base offense level at 6.       See USSG §2B1.1(a); PSR, Paragraph (“¶”)

45.     The financial loss exceeded $250,000, resulting in a 12

offense level increase.          See USSG §2B1.1(b)(1)(G), PSR, ¶ 46.

Defendant abused a position of trust and used a special skill,

resulting in a two-level enhancement. See USSG §3B1.3, PSR, ¶ 48.

       Defendant initially accepted responsibility for her criminal

conduct such that her plea and admission of guilt supported the

typical decrease pursuant to USSG §3E1.1(a).             Defendant’s conduct

as    set   forth   in    paragraph   43,   however,     no   longer   supports

acceptance     of   responsibility.         See   Plea   Agreement,    ECF   29,
Paragraph 15(g), permitting the United States to address the issue

of Ms. Wheeler’s present acceptance of responsibility in light of

events of May 31, 2020 and the PSR’s position in paragraph 52.

       Defendant intentionally created a ruse by faking her own death

at    the    New   River   Gorge   for   the    express    purpose      of   avoiding

sentencing. See PSR, ¶¶ 43, 58.           Defendant is presently charged in

Raleigh      County   Magistrate    Court      with   a   number   of    felony   and

misdemeanor charges relating to her conduct of falsely reporting

her death.         Id. The United States is further prepared to call

witnesses in support of this allegation, though this guideline

adjustment for accepting responsibility is not presently being

contested by defendant.            See Defendant’s Sentencing Memorandum,

ECF 40.

       Any    reduction     for    acceptance         previously     available     to

Defendant is negated by her conduct.              Defendant, in conspiring to

fake her death and go into hiding to avoid sentencing, represents

the antithesis of taking responsibility for her criminal conduct.

The United States specifically will not move for the third point

to be awarded to defendant pursuant to USSG §3E1.1(b); see PSR, ¶

52.

       An obstruction or impeding the administration of justice

enhancement, found at USSG §3(1.1), is also applicable to this

defendant and the United States OBJECTS to its exclusion in the

revised presentence report. See ¶ 49, see also United States

                                         2
Sentencing Memorandum, REMAINING OBJECTIONS, supra.                 Defendant’s

conduct negates her acceptance of responsibility and supports a

two-level   enhancement      for    obstructing        and    impeding        the

administration     of   justice.         If   this   two-level      obstruction

enhancement is given, the offense level would be 22, not 20 as

stated as the adjusted offense level in the presentence report.

See PSR, ¶ 53, see also REMAINING OBJECTIONS, supra.

     Defendant has a minor misdemeanor conviction of a worthless

check from 2015, though this conduct results in zero criminal

history points.    See PSR, ¶ 55.    Defendant has a number of pending

state   criminal   charges   in    the    instant    case    that    relate   to

Defendant’s conduct in falsely reporting her death. See PSR, ¶ 58.

As these charges are pending, Defendant has a criminal history

category of I.     See PSR, ¶ 82.

     Defendant’s advisory Guideline range would be 41-51 months if

the obstruction of justice is included, and 33-41 months if the

Court excludes the obstruction of justice enhancement sought by

the United States. See PSR, ¶ 82.         The maximum term of imprisonment

for the felony federal offense of health care fraud. 18 U.S.C. §

1347 is ten years. See PSR, ¶ 81.




                                     3
                                REMAINING OBJECTIONS

     The only pending objection to the revised presentence report

is the United States objection to the exclusion of the two-level

enhancement for obstruction of justice.

     Defendant’s         conduct    of   May   31,     2020    gives    rise    to   an

additional       sentencing      enhancement     for   obstruction       of    justice

pursuant    to    USSG    §3C1.1    that   was    excluded      from    the    revised

presentence report. See PSR, ¶ 49.                   An obstruction of justice

enhancement       is     specifically      applicable     to     this     defendant.

Paragraph 15 (b), (d), and (g) of the Plea Agreement permits the

United States to address the issue of Ms. Wheeler’s obstruction of

justice in light of events of May 31, 2020.

     A     Defendant      who    “willfully      obstructed      or     impeded,     or

attempted to obstruct or impede, the administration of justice

with respect to the sentencing of the instant offense of conviction

and the obstructive conduct related to (A) the defendant’s offense

of conviction and any relevant conduct or (B) any closely related

offense will increase the offense level by 2 levels.”                         See USSG

§3C1.1. Defendant’s conduct meets this standard in that her scheme

was designed with the exact purpose of obstructing the sentencing

in this criminal case.

     Defendant is alleged to have conspired to have faked her own

death.     See PSR, ¶¶ 43, 58. This was done by throwing a shoe and

a phone off of a cliff at New River Gorge. Her family assisted in

                                           4
reporting her as missing.      In statements given to the State Police

and the National Park Service, Defendant admitted this conduct was

for the express purpose of not appearing at the federal sentencing

for her health care fraud conviction.               The United States will

submit evidence to support this point, though it appears to not be

factually   contested    for    acceptance     of    responsibility.         See

Defendant’s Sentencing Memorandum ECF 40.

     A large number of professional search and rescue workers

turned out to search for the Defendant. Defendant was ultimately

found hiding in a closet in her own home.            Defendant was arrested

on a number of state charges.        See PSR, ¶ 58.

     Defendant’s conduct supports the addition of this two-level

enhancement for obstructing justice. Her conduct attempted to

impede   this   very   sentencing.    If   this     enhancement   is   given,

Defendant’s offense level would be 22, resulting in an advisory

guideline range of 41-51 months. See PSR, ¶ 53.

     While no USSG §3C1.1 Application Notes support this exact

scenario,   a   number   of    the   “non-exhaustive”      factors     in    the

application notes are present to support its inclusion.                     These

are: escaping or attempting to escape or willfully failing to

appear as ordered; (USSG §3C1.1 Application Note 4(E)); providing

a materially false statement to a law enforcement officer that

significantly    obstructed    or    impeded   the    investigation;     (USSG

§3C1.1 Application Note 4(E)); or other conduct prohibited by

                                      5
obstruction of justice provisions, specifically 18 U.S.C § 1503;

(USSG §3C1.1 Application Note 4(I)).

     Defendant’s attempt to avoid sentencing was the result of an

alleged conspiracy to fake her own death. Had she succeeded, her

sentence would have been postponed, perhaps indefinitely. And to

execute this scheme, her family made repeated false claims to law

enforcement.   That she was caught thanks to the quick action of

the West Virginia State Police is a credit to them, not a means

for her to escape the enhancement.   Defendant’s conduct fits this

“non-exhaustion” list quite well.

     Cases further supports this application of the enhancement.

The Fourth Circuit has repeatedly upheld an obstruction of justice

enhancement with facts that echo the instant case.       See United

States v. Melton, 970 F.2d 1328, 1335 (4th Cir. 1992) (attempt to

escape from custody shortly after arrest supports enhancement);

United States v. Williams, 152 F.3d 294, 302-04 (4th Cir. 1998)

(escape from custody shorty after arrest supports enhancement);

United States v. Thorson, 633 F.3d 312, 320-21 (4th Cir. 2011)

(making false documents regarding a co-conspirators role in the

offense supports enhancement).

     Though not exactly “on point”, each case describes similar

obstructive conduct that is engaged by Defendant in the instant

matter.   Other cases support this position.   If disguising a voice

for voice exemplars to defense experts supports the enhancement

                                 6
(United States v. Ashers, 968 F.2d 411, 413 (4th Cir. 1992)) and

using an alias also supports the enhancement (United States v.

Saintil, 910 F.2d 1231, 1232-33 (4th Cir. 1990)), the Defendant’s

elaborate   scheme       to   fake    her   own   death   likewise     meets    this

enhancement.

                               RESTITUTION AND VICTIMS

      Restitution is applicable for this offense.                 See 18 U.S.C.

3663A; PSR, ¶ 96. The Veterans Health Administration Office of

Community   Care     (“VHA-OCC”)       suffered     an    agreed-upon    loss     of

$289,055.07.       See    PSR,    ¶   36-39.      This    estimated    amount    was

calculated by the VHA-OCC and adopted by the parties by crediting

Defendant with having provided some health care services to K.L

through the pendency of the scheme, while holding her to account

for the services she did not provide. Defendant’s own statements

as   corroborated    by       other   witnesses    were    used   to    make    this

restitution calculation. See PSR, ¶¶ 30, 36-39.

      This estimate of fraud loss by the parties and as agreed to

by the VHA-OCC is an acceptable way of a Court to determine loss.

See USSG §2B1.1 Application Note 3 (c). In crediting some hours of

service, this permits full recovery for the VHA-OCC of the amount

of money they believe was fraudulently paid to Defendant. This

also avoids a hearing where there would be no way to precisely

calculate exactly how many hours of service were legitimately



                                            7
provided versus actually claimed.             To this extent, the VA has

agreed that $289,055.07 is the appropriate amount of fraud loss.

                       18 U.S.C. § 3553(a) FACTORS

       The   United   States   believes   a    guideline   sentence   is   an

appropriate sentence for defendant’s conduct. Defendant’s crime

represents a longstanding health care fraud where she was paid the

sizable sum of $736 a day to provide eight hours of health care

services to K.L. See PSR, ¶ 14. Instead, Defendant submitted bills

for services she did not provide to K.L. who had a spina bifida

diagnoses.     See PSR, ¶ 15.     Defendant’s systematic defrauding of

the Spina Bifida Health Care Program was not an impulsive and rash

act.    She deliberately filled out fraudulent invoices accounting

for her time knowing she had not provided services over the course

of several years.

       The crime was planned and deliberate, admitted by defendant

in statements, and readily identified as criminal fraud.               This

fraud came at the expense of K.L., a relative of the Defendants,

who was to be provided spina bifida services for her own comfort.

Spina bifida is a painful and debilitating condition.            The Spina

Bifida Health Care Benefits Program is designed to specifically to

ease the suffering of those afflicted with this terrible condition.

Defendant’s failure to provide care to a relative that needed the

care has an element of cruelty.          That she was failing to provide



                                     8
spina bifida services while taking the astounding sum of $736

dollars a day from the VA simply shocks the conscience.

     There is a just expectation that VHA-OCC programs go to those

who need them the most.    All government resources are of limited

means.   Taking money from the deserving by willful and deliberate

fraud calls for a serious sentence to deter Defendant (and anyone

else) who would engage in this conduct. People simply cannot steal

hundreds of thousands of dollars from the VHA-OCC and deprive a

victim of needed care.    A message of deterrence should be sent to

her and others who may be abusing VHA-OCC programs such as the

Spina Bifida Health Care fund.

     Defendant’s subsequent conduct of faking her own death to

avoid sentencing also should be addressed as a 3553(a) factor.    A

message should be further sent that people should not engage in

this kind of duplicity, least of all to avoid a federal court

sentence.    Local, state, and federal resources were deployed,

looking for defendant.    Men and women spent their time and in some

cases risked their lives by repelling down cliffs in the search

for Defendant that turned out to be Defendant’s ruse.     While her

long term goal was unclear, it appears that Defendant intended to

go into hiding for a lengthy period of time.         Defendant must

understand that this sort of scheme cannot be tolerated or simply

passed off as an amusing sidebar—this is serious misconduct that

should result in serious consequences.

                                  9
                             TIME AND WITNESS

     There is one remaining objection that can perhaps be addressed

on the record, though the United States will be prepared to offer

witnesses in support of the allegations concerning the falsely

reported accident/suicide.         One hour should be sufficient to

conduct   the   sentencing   hearing     even   if   there   is   a   need   for

testimony.



                                   Respectfully submitted,

                                   MICHAEL B. STUART
                                   United States Attorney

                             By:   s/Erik S. Goes
                                   ERIK S. GOES
                                   Assistant United States Attorney
                                   WV State Bar No. 6893
                                   300 Virginia Street, East
                                   Room 4000
                                   Charleston, West Virginia 25301
                                   Telephone: 304-345-2200
                                   Fax:304-347-5104
                                   E-mail: erik.goes@usdoj.gov




                                    10
                     CERTIFICATE OF SERVICE

     It is hereby certified that service of the foregoing "UNITED

STATES SENTENCING MEMORANDUM" has been electronically filed and

service has been made on opposing counsel by virtue of such

electronic filing this the 10th day of June, 2020, to:



               Roger Lambert
               1018 Kanawha Blvd. East Suite 304
               Charleston WV 25301



                              s/Erik S. Goes
                              ERIK S. GOES
                              Assistant United States Attorney
                              WV State Bar No. 6893
                              300 Virginia Street, East
                              Room 4000
                              Charleston, West Virginia 25301
                              Telephone: 304-345-2200
                              Fax: 304-347-5104
                              E-mail: erik.goes@usdoj.gov




                               11
